Case: 19-20800    Document: 00515599444        Page: 1   Date Filed: 10/13/2020




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  October 13, 2020
                                No. 19-20800
                                                                    Lyle W. Cayce
                                                                         Clerk
   Ravago Americas L.L.C.,

                                                                   Plaintiff,

                                    versus

   Vinmar International Limited,

                                                                 Defendant,
   ______________________________

   Ravago Americas L.L.C.,

                                                         Plaintiff—Appellee,

                                    versus

   Kirt Dmytruk,

                                                     Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 4:19-CV-36
                           USDC No. 4:19-CV-2691


   Before King, Stewart, and Southwick, Circuit Judges.
Case: 19-20800     Document: 00515599444          Page: 2    Date Filed: 10/13/2020




                                   No. 19-20800

   Per Curiam:*
          Following what the presiding judge described as a civil enforcement
   hearing, Kirt Dmytruk was found to have violated an injunction. The judge
   ordered that Dmytruk pay Ravago Americas L.L.C. $50,000 plus attorneys’
   fees and imposed an additional recordkeeping requirement, along with a
   three-month extension of the injunction. Dmytruk appealed, arguing that the
   district court’s contempt findings are unsupported by the record and the
   contempt order should be reversed in its entirety. We disagree. Even so,
   Dmytruk contends that, at minimum, the $50,000 sanction, the
   recordkeeping requirement, and the injunction extension should be vacated.
   Dmytruk argues these are criminal sanctions, imposed despite the absence of
   the requisite constitutional protections. Because the recordkeeping
   requirement and the three-month extension (as modified and extended) have
   finally expired, Dmytruk’s arguments as to these are moot. As to the $50,000
   sanction, however, Dmytruk is correct. Accordingly, this appeal is
   DISMISSED IN PART, and we AFFIRM IN PART and VACATE
   IN PART the district court’s order.
                                         I.
          Defendant–appellant Kirt Dmytruk is a former employee of plaintiff–
   appellee, Ravago Americas L.L.C. Before leaving Ravago in August 2018,
   Dmytruk signed a non-solicitation agreement. He promised that, for eighteen
   months after leaving Ravago, he would not attempt to recruit any of his
   Ravago colleagues.
          Some months later, Ravago sued Dmytruk in federal district court in
   Connecticut for violations of their agreement. Dmytruk had by then begun


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 19-20800      Document: 00515599444            Page: 3     Date Filed: 10/13/2020




                                      No. 19-20800


   working for Ravago’s competitor, Vinmar International, Ltd., and Ravago
   alleged Dmytruk was attempting to poach Ravago’s employees.
          The Connecticut court entered a preliminary injunction that, inter
   alia, enjoined Dmytruk from “[t]aking the initial step to contact, try to
   contact, or solicit current employees or personnel of Ravago or any of its
   subsidiaries or related entities to work for Vinmar International, Ltd. or any
   of its affiliates.” The court explained that it added the “initial step” language
   to Ravago’s proposed injunction to protect Dmytruk, in the event that
   “someone who’s an employee of Ravago wants to go searching for a job and
   they apply.”
          In April 2019, four Vinmar employees, including Dmytruk, attended
   an industry trade show. Also at the trade show was Rodrigo Lacayo, a Ravago
   employee. Although the substance of their interactions is contested, it is
   undisputed that Dmytruk and Lacayo met at the trade show and that they
   later met for drinks with two of the other Vinmar employees, Oscar Bedoya
   and Fernando Lopez. According to Lacayo, over drinks, Dmytruk attempted
   to recruit him to work at Vinmar. But Dmytruk, Bedoya, and Lopez told a
   different story. Lacayo testified that he considered the offer for a few days
   before deciding to remain at Ravago.
          Based on these encounters, Ravago filed a motion in the Connecticut
   district court seeking to have Dmytruk declared a contemnor. This appeal is
   before us, however, because before the motion was ruled on, the lawsuit was
   transferred to the Southern District of Texas.
          The Texas district court held a hearing on the contempt motion, at
   which Lacayo and the four Vinmar employees testified. Responding to
   defense counsel’s remarks about the prospect of criminal sanctions, the
   district court declared: “There will be no criminal at this proceeding. . . . This
   is a civil enforcement or inspirational hearing. It will be all quite civil.”




                                            3
Case: 19-20800      Document: 00515599444          Page: 4   Date Filed: 10/13/2020




                                    No. 19-20800


          After the final witness was heard, the district court announced, in
   relevant part, that it “conclude[d] that the injunction was violated” and
   ordered Dmytruk to pay “$50,000 plus the attorneys’ fees related to this
   hearing.” The district court pointed out apparent inconsistencies in
   Bedoya’s and Lopez’s testimonies. The district court concluded that
   “[Dmytruk] raised the prospect of employment with Vinmar, and that’s all
   it takes.”
          A written contempt order followed. It stated that “Dmytruk violated
   the preliminary injunction by contacting Rodrigo Lacayo—a Ravago
   Americas L.L.C., employee.” And it required Dmytruk (1) to “pay Ravago
   $50,000 for his violation,” (2) to “reimburse Ravago for its reasonable
   attorney fees related to the hearing on the motion for contempt,” and (3) to
   “keep a log of his daily activities, appointment schedules, phone records, and
   work and personal computer use.” The order extended the preliminary
   injunction “for three months to compensate for this distraction.”
          Dmytruk appealed and moved this court to stay the contempt order
   pending appeal. Ravago responded, asserting that this court lacked
   jurisdiction over the appeal, which this court construed as a motion to dismiss
   the appeal. A motions panel denied both motions without opinion.
                                        II.
      A. Jurisdiction
          We address jurisdiction first, though our jurisdictional inquiry here is
   intertwined with the merits. Ravago asks us to dismiss this appeal because it
   asserts the contempt sanctions at issue are civil penalties. If Ravago is
   correct—and given that the case in district court is ongoing—we lack
   jurisdiction. See Lamar Fin. Corp. v. Adams, 918 F.2d 564, 566 (5th Cir. 1990)
   (citing Drummond Co. v. Dist. 20, United Mine Workers, 598 F.2d 381 (5th




                                         4
Case: 19-20800      Document: 00515599444          Page: 5   Date Filed: 10/13/2020




                                    No. 19-20800


   Cir. 1979)). If, however, we determine the sanctions imposed were criminal,
   Dmytruk was entitled to take an immediate appeal.
          This is so because this court has jurisdiction over “appeals from . . .
   final decisions of the district courts of the United States.” 28 U.S.C. § 1291.
   And,“[o]rdinarily, civil contempt orders are not viewed as final, appealable
   orders under 28 U.S.C. § 1291.” Lamar, 918 F.2d at 566. “Criminal
   contempt orders, on the other hand, are final and immediately appealable.”
Id. Where an order “contains both a punitive and a coercive dimension,” the
   punitive, or criminal, feature dominates and fixes its character for purposes
   of review. Id. at 567; see Int’l Union, United Mine Workers of Am. v. Bagwell,
   512 U.S. 821, 836 (1994) (quoting Hicks on Behalf of Feiock v. Feiock, 485 U.S.
624, 638 n.10 (1988)); see also FDIC v. LeGrand, 43 F.3d 163, 168 (5th Cir.
   1995) (Stewart, J.) (citing Lamar, 918 F.2d at 567).
          For reasons that will become clear below, the $50,000 sanction is best
   characterized as punitive, fixing the character of the contempt order as
   criminal for jurisdictional purposes, and giving us the power to entertain this
   appeal.
      B. Due Process
             i.   Criminal v. Civil Contempt
          Dmytruk’s ultimate question is whether due procedural protections
   were employed before the district court imposed the $50,000 sanction. The
   requisite protections vary based on the nature of the penalty. See Bagwell, 512
U.S. at 827 n.2. And so, to address Dmytruk’s question, we must first decide
   whether the $50,000 sanction is best characterized as a civil contempt
   sanction or a criminal one.
          The distinction between the two is elusive, and the varied tests used
   to make this determination are not easily reconcilable. See Bagwell, 512 U.S.
   at 839-40 (Scalia J., concurring). Although the district court’s




                                          5
Case: 19-20800        Document: 00515599444         Page: 6     Date Filed: 10/13/2020




                                     No. 19-20800


   characterization of the proceeding is a natural starting point for our inquiry,
   see Smith v. Sullivan, 611 F.2d 1050, 1052 n.7 (5th Cir. 1980), it is not the end.
   “[C]onclusions about the civil or criminal nature of a contempt sanction are
   properly drawn . . . ‘from an examination of the character of the relief itself.’”
   Crowe v. Smith, 151 F.3d 217, 227 (5th Cir. 1998) (quoting Bagwell, 512 U.S.
   at 828).
          Criminal sanctions are designed to vindicate the authority of the court.
   Ingalls v. Thompson (In re Bradley), 588 F.3d 254, 263 (5th Cir. 2009). They
   are punitive and typically punish a contemnor for past disobedience. Id. By
   contrast, civil sanctions can either be compensatory or coercive. To be
   compensatory, they must remedy losses sustained. Id. Where coercive, civil
   sanctions are designed to pressure the contemnor into compliance with a
   court order. Id.
          Distinguishing between civil and criminal sanctions by looking to the
   character of the relief, however, does not always yield clear answers. This is
   so because even where punishment is purely compensatory, there is also
   vindication of the court’s authority. And where the punishment is solely
   punitive, there may be incidental benefit to the complainant, as such
   punishment may well deter future disobedience. See Gompers v. Buck’s Stove
   & Range Co., 221 U.S. 418, 443 (1911).
          Because the character of the relief is not always easy to ascertain, it is
   best considered in the context of the extraordinary means of enforcement
   employed. “That one and the same person should be able to make the rule,
   to adjudicate its violation, and to assess its penalty is out of accord with our
   usual notions of fairness and separation of powers.” Bagwell, 512 U.S. at 840
   (Scalia J., concurring). As an injunction’s commands become more complex,
   contempts involving out-of-court disobedience may require elaborate and
   reliable factfinding. Bagwell, 512 U.S. at 833-34. A “hearing must be held,




                                           6
Case: 19-20800        Document: 00515599444          Page: 7   Date Filed: 10/13/2020




                                      No. 19-20800


   witnesses must be called, and evidence taken in any event. And often . . .
   crucial facts are in close dispute.” Id. at 834 (quoting Green v. United States,
   356 U.S. 165, 217 n.33 (1958) (Black, J., dissenting)). Under these
   circumstances, in light of the extraordinary means of enforcement at play,
   criminal procedural protections may be both necessary and appropriate. Id.
   at 834.
             As Ravago highlights, there are some facts before us that indicate the
   $50,000 sanction was intended as a civil penalty. The presiding judge did,
   after all, note that “there would be no criminal at [the] proceeding.” “It will
   be all quite civil,” he remarked. Further, the district court ordered the
   $50,000 be paid directly to Ravago, as opposed to the court itself. See Feiock,
485 U.S. at 632 (describing fines as compensatory when paid to the
   complainant and punitive when paid to the court). At first blush, then, the
   $50,000 sanction appears to be compensatory.
             But we cannot overlook the fact that for a sanction to be
   compensatory, it must be “measured in some degree by the pecuniary injury
   caused by the act of disobedience.” Gompers, 221 U.S. at 444. The district
   court announced Dmytruk was to pay $50,000 without explaining how this
   amount relates to any loss Ravago sustained. After all, Rodrigo Lacayo, the
   employee at the center of the dispute, still works for Ravago. Ravago argues
   that the cost of the violation, though not easily ascertainable, is real. Ravago
   notes the violation caused it to “consider the means necessary to maintain
   relationships with its key employees” and “engage in uncomfortable
   monitoring of [valuable] employees.” No evidence of how these activities
   amounted to a $50,000 expense was proffered during the hearing, nor do any
   arguments briefed before the district court explain how the $50,000 may
   have served a remedial, or compensatory, function.




                                            7
Case: 19-20800      Document: 00515599444          Page: 8   Date Filed: 10/13/2020




                                    No. 19-20800


          That the $50,000 sanction is not compensatory, however, does not
   mean it cannot be appropriately characterized as civil. See, e.g., Ingalls, 588
F.3d at 263 (explaining that civil fines may be compensatory or coercive). The
   district court indicated the $50,000 sanction was meant to be coercive: “This
   is coercive,” the court remarked, “. . . which doesn’t mean that it can’t be
   kind of harsh . . . .” And, indeed, as the court granted a three-month
   extension of the injunction, the penalty may well have had a coercive effect.
   The cost could have deterred Dmytruk from disobeying the prohibitions still
   in place.
          The penalty’s coercive effect, though, is merely incidental. In other
   words, “[w]here a fine is not compensatory, it is civil only if the contemnor
   is afforded an opportunity to purge.” Bagwell, 512 U.S. at 829. “[A] ‘flat,
   unconditional fine’ totaling even as little as $50 announced after a finding of
   contempt is criminal if the contemnor has no subsequent opportunity to
   reduce or avoid the fine through compliance.” Id. (quoting Penfield Co. of Cal.
   v. SEC, 330 U.S. 585, 588 (1947)); see also Ingalls, 588 F.3d at 263 (“[A] lump
   sum fine that punishes past conduct is criminal, while a fine that accrues on
   an ongoing basis in response to noncompliance is civil.”). The judge offered
   no such opportunity to purge the $50,000 sanction. Therefore, the $50,000
   sanction, despite its incidental coercive effect, looks more like a flat fine
   meant to punish Dmytruk for past conduct, and thereby vindicate the court’s
   authority. That is, the $50,000 sanction is best characterized as punitive, or
   criminal.
          If any doubt remains about the proper characterization of the $50,000
   sanction, we need only look to the means of enforcement employed. See
   Bagwell, 512 U.S. at 840 (Scalia J., concurring). To decide if the injunction
   had been violated, the judge presided over a lengthy hearing. Several
   witnesses testified to conflicting accounts of the relevant events. Critical
   facts were in close dispute. These circumstances indicate that criminal



                                         8
Case: 19-20800          Document: 00515599444            Page: 9       Date Filed: 10/13/2020




                                         No. 19-20800


   procedural protections were likely necessary and appropriate. Bagwell, 512
U.S. at 833-34. Having considered all relevant factors, we conclude the
   $50,000 sanction, unrelated to any evidenced pecuniary injury and imposed
   without opportunity to purge, is best characterized as a criminal sanction.
                ii.   Standard of Review
           The parties ask that we take a final detour before resolving the due
   process question, to address the appropriate standard of review. Ravago
   asserts that on this record, the district court’s actions should be reviewed for
   plain error. Dmytruk disagrees, urging “the ordinary standard of review to
   reverse criminal-contempt orders.” There is a lack of guidance from binding
   precedent on this point, and conflicting persuasive authority. 1 The facts of
   this case, featuring ambiguous objections, do not present the best
   opportunity to settle this issue. Because we conclude that Dmytruk has
   demonstrated plain error, we proceed with our analysis assuming (without
   deciding) that plain-error review applies.
               iii.   Due Procedural Protections
           We return to the question ultimately at issue. Having established the
   $50,000 sanction is best characterized as a criminal sanction, were the due
   procedural protections properly employed? Dmytruk argues that he was
   entitled to a host of procedural safeguards—none of which was present at his
   hearing—including notice of potential criminal sanctions, a requirement of



           1
             Cf. Viator v. Miller, 136 F. App’x 615, 616 (5th Cir. 2005) (employing plain-error
   review), with United States v. Puente, 558 F. App’x 338, 341 (5th Cir. 2013) (making no
   mention of plain-error despite noting that the defendant “did not contemporaneously
   object to his contempt proceedings”).The Fourth Circuit, on the other hand, concluded
   that plain-error review was proper even though the defendant’s “failure to raise a timely
   objection to the court’s summary contempt proceeding is understandable.” United States
   v. Hernandez (In re Gates), 600 F.3d 333, 337 (4th Cir. 2010).




                                                9
Case: 19-20800     Document: 00515599444            Page: 10    Date Filed: 10/13/2020




                                     No. 19-20800


   “contumacious intent,” a beyond-a-reasonable-doubt standard of guilt, an
   independent prosecutor, and a jury trial. Ravago responds that the procedural
   protections listed by Dmytruk are not required in every criminal contempt
   hearing and are not required here.
          A variety of procedural safeguards must be in place before a district
   court may impose criminal sanctions. See Bagwell, 512 U.S. 826-27 (collecting
   cases). These range from sufficient notice that the proceedings are of a
   criminal nature to proof of guilt beyond a reasonable doubt, and the
   involvement of an independent prosecutor. See Lamar, 918 F.2d at 567; Fed.
   R. Crim. P. 42(a)(1) (notice); see also Crowe, 151 F.3d at 227-28
   (independent prosecutor); In re Stewart, 571 F.2d 958, 965 (5th Cir. 1978)
   (proof beyond a reasonable doubt); In re Joyce, 506 F.2d 373, 378 (5th Cir.
   1975) (state of mind).“‘[S]erious’ criminal contempts” trigger “the right to
   jury trial.” Bagwell, 512 U.S. at 826-27 (quoting Bloom v. Illinois, 391 U.S. 194,
   199 (1968)).
          It is undisputed that most of these protections were not present at
   Dmytruk’s hearing. And the absence of even one suffices to vacate his
   criminal sanctions. See, e.g., Bagwell, 512 U.S. at 838 (vacating for lack of jury
   trial); Crowe, 151 F.3d at 228-29 (vacating for lack of independent
   prosecutor); Lamar, 918 F.2d at 567 (vacating for lack of notice); see also
   LeGrand, 43 F.3d at 169-70 (vacating for lack of notice and independent
   prosecutor). Ravago suggests that Dmytruk’s criminal sanctions were not
   “serious,” and therefore some or all of these protections were not required.
          To be sure, we encounter another elusive distinction between serious
   and petty fines for contempt, as no dividing line has been precisely drawn,
   and this distinction has some bearing on the requisite protections. See
   Bagwell, 512 U.S. at 837 n.5; Crowe, 151 F.3d at 228 n.13. This court, however,
   has ruled that a fine of “$75,000 is manifestly non-petty in the case of an




                                          10
Case: 19-20800       Document: 00515599444          Page: 11   Date Filed: 10/13/2020




                                     No. 19-20800


   individual,” Crowe, 151 F.3d at 228 n.13, and has suggested elsewhere that “a
   petty criminal contempt penalty does not exceed . . . a fine of $5,000.” Fahle
   v. Cornyn, 231 F.3d 193, 196 (5th Cir. 2000) (Stewart, J.). Accordingly,
   Dmytruk’s $50,000 sanction was a “serious” criminal contempt penalty,
   entitling him to the protection of a jury trial, see Bagwell, 512 U.S. at 826-27,
   which he did not receive. The district court examined conduct that took place
   out of court and relied on the lengthy testimony of witnesses—immediate
   punishment was not so essential as to merit an exception to the requirements
   of due process. See Stewart, 571 F.2d at 964; see also Fed. R. Crim. P.
   42(b).
            Therefore, the district court plainly erred in imposing the $50,000
   sanction without employing proper procedural protections. See Puckett v.
   United States, 556 U.S. 129, 135 (2009); see, e.g., Crowe, 151 F.3d at 228
   (“[T]he district court committed a clear violation of CNA and Tone’s right
   to due process in this case when it imposed determinative criminal fines on
   them without affording the benefit of an independent and impartial
   prosecutor.”).
            Further, this error “affected the appellant’s substantial rights, which
   in the ordinary case means he must demonstrate that it ‘affected the outcome
   of the district court proceedings.’” Puckett, 556 U.S. at 135 (quoting United
   States v. Olano, 507 U.S. 725, 734 (1993)). It would be difficult to conclude
   that the district court’s use of the wrong standard of proof—and failure to
   submit the facts to a jury—had no effect on the outcome of the proceeding at
   issue, particularly in light of the conflicting testimony at the hearing. See
   United States v. Davila, 569 U.S. 597, 611 (2013) (structural errors trigger
   automatic reversal); see also United States v. Neal, 101 F.3d 993, 999 (4th Cir.
   1996) (“[T]he failure of the district judge to appoint an independent
   prosecutor to pursue the charge of indirect contempt is an error that affects
   substantial rights.”).



                                           11
Case: 19-20800        Document: 00515599444               Page: 12        Date Filed: 10/13/2020




                                           No. 19-20800


           And so, we have “the discretion to remedy the error—discretion
   which ought to be exercised only if the error ‘seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings.’” Puckett, 556 U.S. at
   135 (quoting Olano, 507 U.S. at 736). We conclude this discretion would be
   properly exercised here, where the defendant was subjected to criminal
   contempt sanctions without several procedural protections that the Supreme
   Court has long held are required. The district court’s errors implicate a
   “bedrock principle[] in our system of justice” and thus “was of the most
   fundamental kind.” In re Gates, 600 F.3d at 341. We are compelled to correct
   them and vacate the $50,000 sanction.
       C. Evidence Supporting the Contempt Order
           Having determined we should vacate the criminal portion of the order,
   we turn to whether the evidence presented was sufficient to support a finding
   of civil contempt, 2 or whether the civil contempt order, and the associated
   award of attorneys’ fees, should be reversed.
           Although we review findings of civil contempt for abuse of discretion,
   our review is not perfunctory. Test Masters Educ. Servs., Inc. v. Robin Singh
   Educ. Servs., Inc., 799 F.3d 437, 452 (5th Cir. 2015) (Southwick, J.). Thus,
   this court “review[s] the district court’s factual findings for clear error and



           2
              The $50,000 sanction is best characterized as a criminal sanction and, for
   jurisdictional purposes, fixed the character of the contempt order as criminal. This issue,
   however, implicates the validity of the entire contempt order, including the award of
   attorneys’ fees—a sanction that Dmytruk concedes is civil. Although the ordered sanctions
   were mixed, it does not follow that we must vacate and remand the whole proceeding for
   failure to employ proper procedural safeguards before imposing a criminal sanction. See
   LeGrand, 43 F.3d at 170 (citing Lamar, 918 F.2d at 256 (vacating and remanding the
   criminal portion of the order but affirming the civil portion after finding the district court
   had not abused its discretion in granting the civil relief)); Smith v. Smith, 145 F.3d 335, 337
   (5th Cir. 1998) (bifurcating relief).




                                                 12
Case: 19-20800        Document: 00515599444           Page: 13   Date Filed: 10/13/2020




                                       No. 19-20800


   its legal conclusions de novo.” Sundown Energy, LP v. Haller, 773 F.3d 606,
   615 (5th Cir. 2014).
                 i.    Scope of the Injunction
          We begin with an analysis of the injunction’s language. “[T]he
   interpretation of the scope of the injunctive order[] is a question of law to be
   determined by the independent judgment of this [c]ourt.” Hornbeck Offshore
   Servs., LLC v. Salazar, 713 F.3d 787, 792 (5th Cir. 2013) (quoting Drummond
   Co., 598 F.2d at 385).
          The parties dispute what conduct the injunction actually prohibited.
   In relevant part, the injunction’s terms enjoined Dmytruk from “[t]aking the
   initial step to contact, try to contact, or solicit current employees or
   personnel of Ravago . . . to work for Vinmar.” Dmytruk argues that the
   injunction’s language means he “was allowed to interact and even discuss
   employment with Ravago employees so long as he did not initiate the
   contact.” This, in Dmytruk’s view, is the only reasonable interpretation of
   the injunction. Ravago disagrees and argues that the language “prohibits
   Dmytruk from communicating with any of Ravago’s employees about
   working for Vinmar, unless the Ravago employee broaches the subject first.”
          At the center of the parties’ disagreement is whether the phrase “to
   work for Vinmar” applies only to “solicit” or applies to “contact” and “try
   to contact” as well. In Dmytruk’s view, the prohibition on contact was
   unconnected with working for Vinmar, and thus as long as he did not take the
   initial step to contact Lacayo, he could not be in violation of the injunction.
   In Ravago’s view, “[t]he question . . . is not who took the initial step to
   communicate, but rather who took the initial step to communicate about
   working for Vinmar.”
          Assuming, arguendo, that the phrase “to work for Vinmar” applies
   only to the verb “solicit,” Dmytruk was nevertheless forbidden to (take the




                                            13
Case: 19-20800        Document: 00515599444               Page: 14        Date Filed: 10/13/2020




                                           No. 19-20800


   initial step to) “contact, try to contact, or solicit” Ravago employees. Thus,
   even if Dmytruk did not violate the prohibition on taking the initial step to
   contact Ravago employees, he was still subject to the prohibition on taking
   the initial step to solicit Ravago employees to work for Vinmar. Nothing in
   the injunction’s language supports Dmytruk’s contention that if a Ravago
   employee first contacted him, he would then be free to solicit that employee.
           Dmytruk points to the Connecticut court’s explanation of the
   injunction but that militates against his position. The Connecticut court said
   that the “initial step” language was meant to allow Dmytruk to respond to a
   Ravago employee who is “searching for a job.” This does not amount to
   Dmytruk being free to solicit any Ravago employee who approached him on
   matters unrelated to employment. That exception would have the
   unreasonable effect of swallowing the rule, leaving Dmytruk free to solicit
   Ravago employees under a host of uncontemplated circumstances. 3 We
   conclude that, in relevant part, paragraph four of the injunction was clearly
   meant to keep Dmytruk from taking the initial step to solicit Ravago
   employees on Vinmar’s behalf.




           3
              Dmytruk points us in the direction of Corp. Techs., Inc. v. Harnett, 731 F.3d 6, 10–
   11 (1st Cir. 2013), in support of the proposition that the initial step language should be
   allowed to operate “with full force.” The First Circuit in that case was merely elaborating
   on the distinction between active solicitation and accepting business. Importantly, it
   declined to adopt a per se rule on the weight of an initial contact, hesitating to accept an
   interpretation of initial contact that would deprive the employer of its bargained-for-
   protection. Id. at 11. Dmytruk’s position is similar to the one the First Circuit disapproved
   of in Harnett, noting that “[t]he defendants [sought] to change the trajectory of the debate
   by insisting that, once a customer initiates contact with an employee who has switched his
   affiliation, all bets are off and subsequent business activity cannot as a matter of law
   constitute solicitation. This argument is simply a linguistic trick: creative relabeling,
   without more, is insufficient to transform what is manifestly a question of fact into a
   question of law.” Id. at 10–11.




                                                 14
Case: 19-20800       Document: 00515599444          Page: 15   Date Filed: 10/13/2020




                                     No. 19-20800


               ii.    Evidence Supporting the Findings
          With this interpretation in mind, we turn to whether the district
   court’s contempt findings are supported by the record.
          “To establish civil contempt, the [movant] must prove by clear and
   convincing evidence that a party violated ‘a definite and specific order of the
   court requiring him to perform or refrain from performing a particular act or
   acts with knowledge of the court’s order.’” Sundown Energy, 773 F.3d at 615
   (quoting Travelhost, Inc. v. Blandford, 68 F.3d 958, 961 (5th Cir. 1995)).
   Evidence in this context amounts to being clear and convincing if it
   “produces in the mind of the trier of fact a firm belief or conviction as to the
   truth of the allegations sought to be established . . . .” See Test Masters, 799
F.3d at 456 (quoting Oaks of Mid City Resident Council v. Sebelius, 723 F.3d
581, 585 (5th Cir. 2013)).
          Certainly, “[i]f the district court’s factual findings are insufficient to
   allow this [c]ourt to review the judgment below, then we must vacate the
   judgment and remand for more detailed findings.” Colonial Penn Ins. v. Mkt.
   Planners Ins. Agency, 157 F.3d 1032, 1037 (5th Cir. 1998). And it is “an abuse
   of discretion” for a district court to “refus[e] to identify the basis for its
   contempt finding.” In re U.S. Bureau of Prisons, Dep’t of Justice, 918 F.3d 431,
   440 (5th Cir. 2019). But this is not the case here. At the contempt hearing,
   the district court plainly found that Dmytruk “raised the prospect of
   employment with Vinmar,” and the court stated that “that’s all it takes.”
   Although the court did not specifically recite that Dmytruk “took the initial
   step,” it did find that Dmytruk, not Lacayo, “raised the prospect” of
   employment. This amounts to the same thing. The district court’s language
   provides “a clear understanding of the analytical process by which [the]
   ultimate findings were reached,” ENI US Operating Co. v. Transocean




                                          15
Case: 19-20800        Document: 00515599444               Page: 16       Date Filed: 10/13/2020




                                          No. 19-20800


   Offshore Deepwater Drilling, Inc., 919 F.3d 931, 935 (5th Cir. 2019), and thus
   we need not remand the case for additional factfinding.
           As to the evidence itself, Dmytruk argues that the district court erred
   by disregarding unrebutted testimony from Vinmar employee Raul Diaz,
   alleging that Diaz discussed Vinmar employment with Lacayo before the
   conversation between Lacayo and Dmytruk took place. Ravago responds that
   the district court could have disbelieved Diaz even if his testimony was
   unrebutted and further argues that because there is no evidence that
   Dmytruk knew about Diaz’s conversation with Lacayo, Dmytruk remained
   bound by the injunction.
           Lacayo testified to having received a phone call from Dmytruk and
   also that Dmytruk enticed him to consider the prospect of working for
   Vinmar. Diaz testified to an interaction with Lacayo earlier in the day. Diaz’s
   testimony, however, was not so clear and unimpeachable that the district
   court was required to find that Diaz had in fact solicited Lacayo. Lacayo’s
   account of the events contradicted Diaz’s. Even if Lacayo did not directly
   rebut some of Diaz’s points, a court need not accept as true all testimony that
   is not directly rebutted. Diaz stated he was employed by Vinmar, Dmytruk’s
   employer and codefendant, after all. See, e.g., Brown v. Ford Motor Co., 479
F.2d 521, 523 (1973) (“When the interest of the testifying witness in a
   particular outcome of the pending litigation is substantial, his possible bias
   may be sufficient in itself to create a jury question as to credibility.”). 4


           4
              Further, the record is clear that the district court did not simply ignore this
   testimony. Rather the court concluded that the interaction did not amount to “seeking out
   anybody or looking for a job,” because “[t]hat’s what you do at trade shows is wander
   around and talk to other people.” Even if the district court found there was contact between
   Diaz and Lacayo before the exchange between Dmytruk and Lacayo at the restaurant, this
   does not necessarily preclude a finding that Dmytruk was the first to take the initial step to
   solicit Lacayo.




                                                16
Case: 19-20800    Document: 00515599444           Page: 17   Date Filed: 10/13/2020




                                   No. 19-20800


          In the end, Diaz’s direct testimony was simply that, after he met
   Lacayo and gave him his business card, Lacayo said, “Vinmar is a good
   company.” Diaz responded: “If in the future you are interested or so, you
   can contact me as a courtesy.” That was the extent of their interaction. It
   would not have been clearly erroneous for the district court to conclude that
   this did not constitute Diaz taking the initial step to solicit Lacayo—either
   because Diaz’s vague statement did not constitute solicitation or because
   Lacayo himself took the initial step in that exchange by praising Vinmar.
          In reaching its determination that Dmytruk violated the injunction,
   the district court considered conflicting testimony, but it also considered
   evidence corroborating the witnesses’ accounts. Different witnesses
   provided different explanations for phone records and missing text messages.
   Evidence of the location at which the solicitation allegedly took place, the
   acoustics, and ambiance also informed the district court’s decisions as to
   which account of the facts it found most credible. The district court could
   have found, by clear and convincing evidence, that Dmytruk violated the
   injunction’s unambiguous prohibition. We therefore affirm the district
   court’s findings and its award of attorneys’ fees—which everyone agrees is a
   compensatory, civil sanction.
      D. Recordkeeping Requirement & Three-Month Extension
          At this appeal’s inception the parties disputed whether the district
   court’s imposition of an additional recordkeeping requirement and a three-
   month extension of the underlying injunction could survive review.
   Subsequently, Dmytruk filed a Rule 28(j) notice with this court, informing us
   that because these expired, the issues are moot and need not be addressed.
   Dmytruk then filed a second letter asserting that his “challenge to the




                                        17
Case: 19-20800      Document: 00515599444          Page: 18   Date Filed: 10/13/2020




                                    No. 19-20800


   recordkeeping requirement remains a live controversy because the order that
   he turn over those records to Ravago derives from the unlawful
   recordkeeping mandate.” Dmytruk conceded during oral argument that the
   recordkeeping requirement expired. By separate order, the district court
   directed the records be turned over to the court. These were due on July 16,
   2020, and there is no indication that Dmytruk failed to comply with the
   court’s directive. Now that the district court is presumably in possession of
   Dmytruk’s log, it is unclear what relief vacating the recordkeeping
   requirement might provide. Accordingly, Dmytruk’s arguments on appeal as
   to these sanctions are dismissed as moot.
                                 CONCLUSION
            For the reasons detailed above, part of this appeal (concerning the
   recordkeeping requirement and the extension of the injunction) is
   DISMISSED as moot. The $50,000 sanction is VACATED. The balance
   of the district court’s order is AFFIRMED. Each party shall bear its own
   costs.




                                         18